Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a vacuum processing chamber for substrate processing comprising:
A block body made of metal and vertically disposed along an inner wall surface of the chamber and lying opposite a deposition preventive plate with a clearance thereto;
A cooling means for the block body;
A heating means disposed both spaced away from and between the position preventative plate and block body to heat the deposition preventative plate by heat radiation;
A portion of the block body and position preventative plate opposing each other are made of high-emissivity layers as a result of surface treatment.

While prior art exists disclosing knowledge in the art of vacuum processing chambers containing deposition preventive plates, block bodies, cooling mechanisms, and high emissivity coatings or treatments to increase heat transfer (see prior office actions), none of the prior art . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JASON BERMAN/Primary Examiner, Art Unit 1794